ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 3/22/2021 has been entered.  Claims 1, 3-9, 11-12, 14-17, and 18-20 have been amended.  Claim 2 has been cancelled.  No claims have been added.  Claims 1, 3-12, 14-16, and 18-23 are still pending in this application, with claims 1, 10, 15, and 22-23 being independent.
The objections to Claims 2-9, 11-12, 14, 16, and 18-20 have been withdrawn in view of the amendment.

Allowable Subject Matter
Claims 1, 3-12, 14-16, and 18-23 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claim is allowable because it has been amended to recite the light source is “configured to emit light through a first of the plurality of longitudinally-extending surfaces of the housing in an outward direction that is normal to the longitudinal axis” (emphasis added).
Although portable lighting devices are well known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or suggesting in 

Claims 3-9 and 21 depend on Claim 1.

Regarding claim 10, the claim is allowable for the same reasons previously discussed in Section 31 of the Final Rejection mailed 9/9/2020 and maintained in Section 29 of the Non-Final Rejection mailed 12/21/2020.

Claims 11-12 and 14 depend on Claim 10.

Regarding claim 15, the claim is allowable because it has been amended to recite “the cap removable from the first end of the housing to provide access to the power source” (emphasis added).
The closest Prior Art, Zhang (US 2015/0267902), while disclosing a plurality of magnetic elements disposed in a cap which is removably coupled to a first end of the housing to enclose the power source, lacks the teaching that the removal of this cap is necessary in order to provide access to the power source, as required by Claim 15.
Accordingly, although portable lighting devices are well known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or 

Claims 16 and 18-20 depend on Claim 15.

Regarding claim 22, the claim is allowable for the same reasons previously discussed in Section 33 of the Final Rejection mailed 9/9/2020 and maintained in Section 31 of the Non-Final Rejection mailed 12/21/2020.

Regarding claim 23, the claim is allowable for the same reasons previously discussed in Section 34 of the Final Rejection mailed 9/9/2020 and maintained in Section 32 of the Non-Final Rejection mailed 12/21/2020.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s attention is respectfully directed to form PTO-892, which lists additional references considered pertinent to the claimed subject matter of portable lighting devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609.  The examiner can normally be reached on Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875